EXHIBIT A
 SUMMONS - CIVIL                                                                      For information on                             STATE OF CONNECTICUT
 JD-CV-1 Rev. 2-20                                                                    ADA accommodations,
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a, 52-48, 52-259;                                                                        SUPERIOR COURT
                                                                                      contact a court clerk or                                  www.jud.ctgov
 P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                      go to: www.jud.ct.gov/ADA.
 Instructions are on page 2.
❑ Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
0 Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.
0 Select if claiming other relief in addition to, or in place of, money or damages.

 TO: Any proper officer
 By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
 Address of court clerk (Number, street, town and zip code)                                            Telephone number of clerk                    Return Date (Must be a Tuesday)
 70 Huntington Street, New London, 06320                                                               ( 860) 443 —5363                             07/13/2021
:1 1 Judicial District             G.A.                   At (Cily/Town)                                                                 Case type code (See list on page 2)
El Housing Sesion                ❑ Number:                New London                                                                      Major. T                  Minor: 90
 For the plaintiff(s) enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town end zip code)                                  Juris number fit attorney or law lirm)
 Cicchiello & Cicchiello, 582 West Main Street, Norwich, CT 06360                                                                             419515
 Telephone number                             Signature of plaintiff (if self-represented)
 ( 860) 886 —9300
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                     E-mail address for delivery of papers under Section 10-13 of the
 self-represented, agrees to accept papers (service) electronically                                            Connecticut Practice Book (if agreed)
 in this case under Section 10-13 of the Connecticut Practice Book.                    LI    Yes 0 No
    Parties                Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
     First            Name: Trudeau, Allan
   plaintiff          Address: 252 Old Canterbury             Tpke #92, Norwich, CT 06360                                                                                              P-01
  Additional          Name:
   plaintiff          Address:                                                                                                                                                         P-02
     First            Name: Masonicare at Mystic, Inc.                                                         AFS: MCR&P Service Corporation
  defendant           Address: 22 Masonic Avenue, Wallingford,                    CT 06492                                                                                             D-01
                                                                                                                   185 Asylum Street, Hartford, CT 06103
  Additional          Name:
  defendant           Address:                                                                                                                                                         D-02
  Additional          Name:
  defendant           Address:                                                                                                                                                         D-03
  Additional          Name:
  defendant           Address:                                                                                                                                                         D-04
Total number of plaintiffs: 1                              Total number of defendants:1                               I ❑ Form JD-CV-2 attached for additional parties
Notice to each defendant
 1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
 2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
    it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to .
    court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
    form at the court address above, or on-line at https://jud.ct.gov/webformsi.
4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
    your insurance representative. Other actions_y_ou-nvy take are described in the Connecticut Practice Book, which may be found in a
    superior court law library or on-line at http0/wwwjtid ct.govfpb.htm.
5. If you have questions about-tlye swift-ions and crmplaint, you should talk to an attorney.
   The court staff is not;   agl,
                                p .
                                  ..       give advice on legal matters.
l
e                   Signed7S" areiect per box                                M Commissioner of Superior Court Name of " rsbo signin
                                                                                                                         . •ty
    Vii114                                                                   ❑                          Clerk G      .                   _
If his s mmons)s/9 ed by a CI :                                                                                                     rt Use Only
a. The signing tigi be         one so that the plaintiff(s) will not be denied access to the courts.
b. It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provid
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in a                   r any     Cb t.5).
    errors or omissions in the summons, any allegations contained in the complaint, or th                'ice of the          &
    summons or complaint.
                                  Signed (Self-represented plaintiff)                                                                                              Siy/y1(
I certify I have read and                                                                                           Date                     Docket Number
understand the above:
                                                                                        Paae 1 of 2
Instructions
1. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.
2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
   this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
   plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
   and all copies of the summons.
3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
   Summons Continuation of Parties form, if applicable.
4. After service has been made by a proper officer, file the original papers and the officer's return of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
   Do not use this summons for the following actions:
   (a) Family matters (for example divorce, child support,               (e) Administrative appeals
        custody, paternity, and visitation matters)                      (t) Proceedings pertaining to arbitration
   (b) Any actions or proceedings in which an attachment,                (g) Summary Process (Eviction) actions
        garnishment or replevy is sought                                 (h) Entry and Detainer proceedings
   (c) Applications for change of name                                   (i) Housing Code Enforcement actions
   (d) Probate appeals


Case Type Codes
    MAJOR     CODE                                                                         MAJOR     CODE
              Major!                     MINOR DESCRIPTION                                                                      MINOR DESCRIPTION
  DESCRIP11ON Minor                                                                      DESCRIPTION Major!
                                                                                                      Minor
 Contracts         C 00   Construction - All other                                      Property          P 00   Foreclosure
                   C 10   Construction - State and Local                                                  P 10   Partition
                   C 20   Insurance Policy                                                                P 20   Quiet Tide/Discharge of Mortgage or Lien
                   C 30   Specific Performance                                                            P 30   Asset Forfeiture
                   C 40   Collections                                                                     P 90   All other
                   C 50   Uninsured/Underinsured Motorist Coverage
                   C 60   Uniform Limited Liability Company Act — C.G.S. 34-243
                   C 90   All other                                                     Torts (Other      T 02   Defective Premises - Private - Snow or Ice
                                                                                        than Vehicular)   T 03   Defective Premises - Private - Other
 Eminent           E 00   State Highway Condemnation                                                      T 11   Defective Premises - Public - Snow or Ice
 Domain            E 10   Redevelopment Condemnation                                                      T 12   Defective Premises - Public - Other
                   E 20   Other State or Municipal Agencies                                               T 20   Products Liability - Other than Vehicular
                   E 30   Public Utilities & Gas Transmission Companies                                   T 28   Malpractice - Medical
                   E 90   All other                                                                       T 29   Malpractice - Legal
                                                                                                          T 30   Malpractice - All other
 Housing           H 10   Housing - Return of Security Deposit                                            T 40   Assault and Battery
                   H 12   Housing - Rent and/or Damages                                                   T 50   Defamation
                   H 40   Housing - Housing - Audita Querela/injunction                                   T 61   Animals - Dog
                   H 50   Housing - Administrative Appeal                                                 T 69   Animals - Other
                   H 60   Housing - Municipal Enforcement                                                 T 70   False Arrest
                   H 90   Housing - All Other                                                             T 71   Fire Damage
                                                                                                          T 90   All other
 Miscellaneous     M 00   Injunction
                   M 10   Receivership                                                  Vehicular Torts   V 01   Motor Vehicles' - Driver and/or Passenger(s) vs. Driver(s)
                   M 15   Receivership for AbandonecVBlighted Property                                    V 04   Motor Vehicles' - Pedestrian vs. Driver
                   M 20   Mandamus                                                                        V 05   Motor Vehicles* - Property Damage only
                   M 30   Habeas Corpus (extradition, release from Penal Institution)                     V 06   Motor Vehicle* - Products Liability Including Warranty
                   M 40   Arbitration                                                                     V 09   Motor Vehicle* - All other
                   M 50   Declaratory Judgment                                                            V 10   Boats
                   M 63   Bar Discipline                                                                  V 20   Airplanes
                   M 66   Department of Labor Unemployment Compensation                                   V 30   Railroads
                          Enforcement                                                                     V 40   Snowmobiles
                   M 68   Bar Discipline - Inactive Status                                                V 90   All other
                   M 70   Municipal Ordinance and Regulation Enforcement                                          *Motor Vehicles include cars, trucks,
                                                                                                                   motorcycles, and motor scooters.
                   M 80   Foreign Civil Judgments - C.G.S. 52-604 & C.G.S. 50a-30
                   M 83   Small Claims Transfer to Regular Docket
                                                                                        Wills, Estates    W 10   Construction of Wills and Trusts
                   M 84   Foreign Protective Order                                                        W 90
                   M 89   CHRO Action in the Public Interest- PA. 19-93
                                                                                        and Trusts               All other

                   M 90   All other




                                                                              Ponca 9 of 9
RETURN DATE: Tuesday, July 13, 2021                :       SUPERIOR COURT

ALLAN TRUDEAU                                              J. D. OF NEW LONDON

VS.                                                        AT NEW LONDON

MASONICARE AT MYSTIC, INC.                                 MAY 25, 2021

                                                COMPLAINT

COUNT ONE: (Violation of C.G.S. § 46a-60 (b)(1))

1.          At all times mentioned herein, the plaintiff, Allan Trudeau, was and is a resident of the

City of Norwich, County of New London, and State of Connecticut.

2.          At all times mentioned herein, the defendant, Masonicare at Mystic, Inc., was and is a

corporation licensed to operate in the State of Connecticut and operates a senior living facility

located at 45 Clara Drive in Mystic, Connecticut. At all times herein mentioned, the defendant

employed at least fifteen employees.

3.          On or about October 2016, the plaintiff was hired by the defendant as a housekeeping

manager.

4.          On or about March 2019, Peter Morris became the Executive Director of the defendant's

facility.

5.          On or about April 1, 2019, the plaintiffs job title changed to Facilities Manager.

6.          The plaintiff performed the essential duties of his position in a satisfactory and capable

manner throughout the term of employment with the defendant.

7.          After March 2019, the plaintiff endured a course of discrimination and harassment by the

defendant, its agents, servants, or employees, which resulted in discriminatory treatment to
plaintiff based on plaintiffs gender and perceived sexual orientation.

8.     The discriminatory and harassing conduct was embarked upon by plaintiff's supervisors,

co-workers, and/or colleagues, said conduct was conducted in an open, hostile manner which

was fully recognized, tolerated, acknowledged, condoned, approved, ratified and, in effect,

encouraged by defendant, through itself, its agents, servants and employees, in such a way as

to create a hostile work environment.

9.     In particular, the discriminatory and harassing conduct committed by the defendant, its

agents, servants, and/or employees, consisted of the following:

       a)      Peter Morris inappropriately inquired into the romantic aspects of the plaintiff's

               relationship with a housekeeping employee, Katelyn Handy. Ms. Handy was

              hired in June of 2018 with full disclosure of plaintiff's friendship with Ms. Handy.

              to Megan Landon of Human Resources and former facilities manager, Todd

              Piscatelli.

       b)     During the summer of 2019, Peter Morris would make frequent comments about

              the plaintiff's sexuality, referring to plaintiff as "gay," "coming out of the closet,"

              and sexual acts of a homosexual nature, even though the plaintiff is not

              homosexual.

       c)     In June 2019, while working with Peter Morris and Lauren Debuke, sales

              manager, Mr. Morris pushed the plaintiff into a wall on the second floor near the

              Human Resources Office. Ms. Debuke laughed at the incident.

      d)      Peter Morris and Lauren Debuke would routinely curse and insult the plaintiff,




                                                                                                        2
               calling plaintiff a "retard," "stupid ass," and "fucktard."

       e)      In August of 2019, Lauren Debuke because the new Executive Director and

               Peter Morris became Vice President and moved to a different location.

       f)      On or about September 10, 2019, Lauren Debuke called the plaintiff into her

               office. Lauren Debuke and Megan Landon informed the plaintiff that he was

               being suspended without pay during an investigation into a complain that the

               plaintiff was in a romantic relationship with Katelyn Handy. The plaintiff was

               never given any details about the complaint.

       g)      During a conference call on or about September 23, 2019, Megan Landon and

               Lauren Debuke informed the plaintiff that his employment was be terminated for

               his friendship with Katelyn Handy.

       h)      The stated reasons for plaintiff's termination were false and pretextual as the

               plaintiff was the only employee terminated for being friends with a female

               employee and the plaintiff was wrongfully terminated because of his gender.

10.    The defendant discriminated against plaintiff and discharged plaintiff's employment

because of plaintiff's gender in violation of Connecticut General Statutes § 46a-60(b)(1).

11.    The plaintiff initiated a complaint to the Connecticut Commission on Human Rights and

Opportunities (CHRO), which was filed concurrently with the Equal Employment Opportunity

Commission (EEOC), for his state and federal complaints and has exhausted all administrative

remedies having received a Release of Jurisdiction from the CHRO on March 24, 2021 and the

EEOC on April 22, 2021.




                                                                                                 3
12.    As a proximate result of defendant's unlawful discrimination, plaintiff has been and will

be deprived in the future of substantial employment wages and earnings.

13.    As a further result of defendant's unlawful discrimination, plaintiff has been and will be

deprived in the future of health and medical insurance benefits, retirement and pension benefits,

vacation pay, sick pay and other benefits made available through employment with the

defendant.

14.    As a further result of defendant's unlawful discrimination, plaintiff has suffered and will

continue to suffer in the future, emotional and psychological pain and suffering, mental anguish,

humiliation, embarrassment, and low self-esteem.

COUNT TWO: (Violation of C.G.S. § 46a-60 (b)(BllC))

1-9.   Paragraphs one through nine of Count One are incorporated by reference and made

paragraphs one through nine of this Count Two as if full set forth herein.

10.    The defendant discriminated against plaintiff by creating a hostile work environment for

reasons associated with plaintiff's gender in violation of General Statutes § 46a-60 (b)(8)(C).

11.    The plaintiff initiated a complaint to the Connecticut Commission on Human Rights and

Opportunities (CHRO), which was filed concurrently with the Equal Employment Opportunity

Commission (EEOC), for his state and federal complaints and has exhausted all administrative

remedies having received a Release of Jurisdiction from the CHRO on March 24, 2021 and the

EEOC on April 22, 2021.




                                                                                                     4
12.    As a proximate result of defendant's unlawful discrimination, plaintiff has been and will

be deprived in the future of substantial employment wages and earnings.

13.    As a further result of defendant's unlawful discrimination, plaintiff has been and will be

deprived in the future of health and medical insurance benefits, retirement and pension benefits,

vacation pay, sick pay and other benefits made available through employment with the

defendant.

14.    As a further result of defendant's unlawful discrimination, plaintiff has suffered and will

continue to suffer in the future, emotional and psychological pain and suffering, mental anguish,

humiliation, embarrassment, and low self-esteem.

COUNT THREE: (Violation of C.G.S. § 46a-81c (1))

1-9.   Paragraphs one through nine of Count One are incorporated by reference and made

paragraphs one through nine of this Count Three as if full set forth herein.

10.    The defendant discriminated against plaintiff by creating a hostile work environment and

terminating plaintiff's employment for reasons associated with plaintiff's sexual orientation in

violation of General Statutes § 46a-81c (1).

11.    The plaintiff initiated a complaint to the Connecticut Commission on Human Rights and

Opportunities (CHRO), which was filed concurrently with the Equal Employment Opportunity

Commission (EEOC), for his state and federal complaints and has exhausted all administrative

remedies having received a Release of Jurisdiction from the CHRO on March 24, 2021 and the

EEOC on April 22, 2021.




                                                                                                     5
12.     As a proximate result of defendant's unlawful discrimination, plaintiff has been and will

be deprived in the future of substantial employment wages and earnings.

13.     As a further result of defendant's unlawful discrimination, plaintiff has been and will be

deprived in the future of health and medical insurance benefits, retirement and pension benefits,

vacation pay, sick pay and other benefits made available through employment with the

defendant.

14.     As a further result of defendant's unlawful discrimination, plaintiff has suffered and will

continue to suffer in the future, emotional and psychological pain and suffering, mental anguish,

humiliation, embarrassment, and low self-esteem.

COUNT FOUR: (Violation of Title VII)

1-9.   Paragraphs one through nine of Count One are incorporated by reference and made

paragraphs one through nine of this Count Four as if full set forth herein.

10.    The defendant discriminated against plaintiff by creating a hostile work environment and

terminating plaintiff's employment because of plaintiff's gender and sexual orientation in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Civil

Rights Act of 1991.

11.    The plaintiff initiated a complaint to the Connecticut Commission on Human Rights and

Opportunities (CHRO), which was filed concurrently with the Equal Employment Opportunity

Commission (EEOC), for his state and federal complaints and has exhausted all administrative

remedies having received a Release of Jurisdiction from the CHRO on March 24, 2021 and the

EEOC on April 22, 2021.




                                                                                                      6
12.    As a proximate result of defendant's unlawful discrimination, plaintiff has been and will

be deprived in the future of substantial employment wages and earnings.

13.    As a further result of defendant's unlawful discrimination, plaintiff has been and will be

deprived in the future of health and medical insurance benefits, retirement and pension benefits,

vacation pay, sick pay and other benefits made available through employment with the

defendant.

14.    As a further result of defendant's unlawful discrimination, plaintiff has suffered and will

continue to suffer in the future, emotional and psychological pain and suffering, mental anguish,

humiliation, embarrassment, and low self-esteem.




                                                                                                     7
WHEREFORE, the plaintiff claims:

        1.   Just, fair and reasonable damages;

        2.   Allowable costs;

        3.   Attorney's fees;

        4.   A trial by jury;

        5.   Such other further relief as the court deems appropriate.


                                          THE PLAINTIFF, ALLAN TRUDEAU



                                          BY       /s/ Lorenzo J. Cicchiello
                                                  Lorenzo J. Cicchiello, Esq.
                                                  Law Offices of Cicchiello & Cicchiello, LLC
                                                  582 West Main Street
                                                  Norwich, CT 06360
                                                  860.886.9300 phone
                                                  860.886.5963 fax
                                                  Firm Juris # 419515




                                                                                                8
RETURN DATE: Tuesday, July 13, 2021             SUPERIOR COURT

ALLAN TRUDEAU                                   J. D. OF NEW LONDON

VS.                                             AT NEW LONDON

MASONICARE AT MYSTIC, INC.                      MAY 25, 2021

                        STATEMENT OF AMOUNT IN DEMAN❑

      The amount in demand for the above-referenced matter is greater than

FIFTEEN THOUSAND ($15,000.00) DOLLARS, exclusive of costs and interest.


                                         THE PLAINTIFF, ALLAN TRUDEAU



                                         BY     Is/ Lorenzo J. Cicchiello
                                                Lorenzo J. Cicchiello, Esq.
                                                Law Offices of Cicchiello & Cicchiello, LLC
                                                582 West Main Street
                                                Norwich, CT 06360
                                                860.886.9300 phone
                                                860.886.5963 fax
                                                Firm Juris # 419515




                                                                                              9
